DETAILED ACTION
In response to communication filed on 4/27/2021.
Claims 1-16 are pending.
Claims 1-16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2021 and 9/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,019,118.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 11,019,118
1. A transmission method comprising: 
1. A transmission method comprising: 
generating a frame for transfer which includes one or more first internet protocol (IP) packets and one or more second IP packets, the one or more first IP packets storing content, and each of the one or more second IP packets including first reference clock information which indicates a time for playing back the content; and 
generating a frame for transfer which includes a type length value (TLV) stream in which a single first IP data flow including one or more first internet protocol (IP) packets and a single second IP data flow including one or more second IP packets are stored, the one or more first IP packets storing content, and each of the one or more second IP packets including first reference clock information which indicates a time for playing back the content; and 
transmitting the generated frame through broadcasting including attaching, to each of the one or more first IP packets and each of the one or more second IP packets, a context identifier indicating a preset fixed value in accordance with a type of data stored in the one or more first IP packets or the one or more second IP packets.
transmitting the generated frame through broadcasting including attaching, to each of the one or more first IP packets and each of the one or more second IP packets, a context identifier indicating a preset fixed value in accordance with a type of an IP data flow, wherein second reference clock information is stored in control information in a physical layer and the control information is transmitted, and in the generating, header compression is performed on the one or more first IP packets and the header compression is not performed on the one or more second IP packets.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 11,019,118 to omit limitations regarding header compression and the frame including a TLV stream to arrive at the claimed invention as an obvious variation.  One would be motivated to do so to provide a broader variation that would yield predictable results.

Regarding claims 2-6,13 and 15, claims 2-7 and 15 of U.S. Patent No. 11,019,118 substantially limits the same claimed invention.  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation as previously noted with regards to claim 1 of the current application.

Current Application
U.S. Patent No. 11,019,118
7. A reception method comprising: 
8. A reception method comprising: 
receiving, through broadcasting, a frame for transfer which includes one or more first internet protocol (IP) packets and one or more second IP packets, the one or more first IP packets storing content, and each of the one or more second IP packets including first reference clock information which indicates a time for playing back the content; 
receiving, through broadcasting, a frame for transfer which includes a type length value (TLV) stream in which a single first IP data flow including one or more first internet protocol (IP) packets and a single second IP data flow including one or more second IP packets are stored, the one or more first IP packets storing content and including: the one or more first IP packets whose headers have been compressed; and the one or more second IP packets whose headers have not been compressed, each of the one or more second IP packets including first reference clock information which indicates a time for playing back the content; 
determining whether each of the one or more IP packets that are received is the first IP packet or the second IP packet, and a type of data stored in the one or more first IP packets or the one or more second IP packets according to a preset fixed value indicated in a context identifier attached to each of the one or more first IP packets and each of the one or more second IP packets; and 
determining whether each of the one or more IP packets that are received is the first IP packet or the second IP packet based on whether or not a header of the IP packet has been compressed, and a type of an IP data flow according to a preset fixed value indicated in a context identifier attached to each of the one or more first IP packets and each of the one or more second IP packets; and 
playing back the content stored in the one or more first IP packets, using the first reference clock information stored in the each of the one or more second IP packets, based on a result of the determination.
playing back the content stored in the one or more first IP packets, using the reference clock information stored in the each of the one or more second IP packets, based on a result of the determination, wherein second reference clock information is stored in control information in a physical layer and the control information is received.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 7 of U.S. Patent No. 11,019,118 to omit limitations regarding header compression and the frame including a TLV stream to arrive at the claimed invention as an obvious variation.  One would be motivated to do so to provide a broader variation that would yield predictable results.

Regarding claims 8-12,14 and 16, claims 9-14 and 16 of U.S. Patent No. 11,019,118 substantially limits the same claimed invention.  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation as previously noted with regards to claim 7 of the current application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,7-10,13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (US Pub. 2017/0171070)(K1 hereafter).

Regarding claims 1 and 13, K1 teaches a transmission apparatus [refer Fig. 18; Transmitter] comprising: 
a non-transitory memory configured to store one or more programs [paragraph 1025]; and 
a processor configured to execute the one or more programs [paragraph 1025] and cause the transmission apparatus to operate as: 
a generator (i.e. link layer)[refer Fig. 18; Transmitter Link Layer] which generates (i.e. structures) a frame (i.e. media processing unit (MPU))[paragraph 0123] for transfer which includes one or more first internet protocol (IP) packets and one or more second IP packets (the transmitter uses an IP packet and/or MPEG packets used in digital broadcast as an input signal and performs encapsulation)[paragraph 0503], the one or more first IP packets storing content (services and content are delivered using MMTP, which is a MPEG media transport protocol [paragraph 0118] operating on an IP multicast on a physical layer [paragraph 0121]), and each of the one or more second IP packets including first reference clock information which indicates a time for playing back the content (clock relation information messages containing a clock related to an NTP timestamp can be delivered with MMTP messages in a session [paragraph 0302], broadcast streams deliver MMTP packets [paragraph 0308]); and 
a transmitter (i.e. physical layer)[refer Fig. 18; Transmitter Physical Layer] which transmits the generated frame through broadcasting (i.e. digital broadcast)[paragraph 0503] including attaching (i.e. encapsulating), to each of the one or more first IP packets and each of the one or more second IP packets, a context identifier (i.e. context ID) indicating a preset fixed value (i.e. an 8-bit value) in accordance with a type of data stored in the one or more first IP packets or the one or more second IP packets (link signaling can be encapsulated (i.e. attached) into a link layer packets carrying signaling information [paragraph 0415], link layer signaling includes an 8-bit context ID field of compressed IP stream [paragraph 0428], the context information is used to map to a corresponding stream (i.e. type of data stored)[paragraph 0481]).  

Regarding claims 2 and 8, K1 teaches in the generating, a header compression is performed on the one or more first IP packets [paragraph 0311] and includes: (i) attaching, to a part of the one or more first IP packets, a full header which includes specification information for specifying an IP data flow to which the one or more first IP packets belong (IP packets have a fixed header format that has information which is needed in a communication environment (i.e. specifying IP data flow))[paragraph 0315]; and 
(ii) attaching, to a first IP packet other than the part of the one or more first IP packets, a compressed header which does not include the specification information (for redundant information the link layer protocol provides mechanisms to reduce broadcast overhead by providing sync byte removal, null packet deletion and/or common header removal (i.e. compression))[paragraph 0315].  

Regarding claims 3 and 9, K1 teaches the first reference clock information complies with a network time protocol (NTP) [paragraph 0302].  

Regarding claims 4 and 10, K1 teaches the content is stored in an MPEG media transport (MMT) packet in each of the one or more first IP packets (service and content are delivered using MMTP, which is an MPEG media transport protocol [paragraph 0118] operating on an IP multicast on a physical layer [paragraph 0121]).  

Regarding claims 7 and 14, K1 teaches a reception apparatus (i.e. receiver)[refer Fig. 18; Receiver] comprising: 
a non-transitory memory configured to store one or more programs [paragraph 1025]; and 
a processor configured to execute the one or more programs [paragraph 1025] and cause the reception apparatus to operate as: 
a receiver [refer Fig. 18; Receiver Physical Layer] which receives, through broadcasting [paragraph 0503], a frame for transfer (i.e. media processing unit)[paragraph 0123] which includes one or more first internet protocol (IP) packets and one or more second IP packets [paragraph 0504], the one or more first IP packets storing content (services and content are delivered using MMTP, which is a MPEG media transport protocol [paragraph 0118] operating on an IP multicast on a physical layer [paragraph 0121]), and each of the one or more second IP packets including first reference clock information which indicates a time for playing back the content (the receiver receives and stores data and signaling received from the transmitter [paragraph 0504], clock relation information messages containing a clock related to an NTP timestamp can be delivered with MMTP messages in a session [paragraph 0302], the broadcast streams deliver MMTP packets [paragraph 0308]); 
a determiner (i.e. link layer)[refer Fig. 18; Receiver Link Layer] which determines whether each of the one or more IP packets that are received is the first IP packet or the second IP packet [paragraph 0504], and a type of data stored in the one or more first IP packets or the one or more second IP packets according to a preset fixed value indicated in a context identifier (i.e. context ID field) attached to each of the one or more first IP packets and each of the one or more second IP packets (link layer signaling can be encapsulated (i.e. attached) into link layer packets carrying signaling information [paragraph 0415], link layer signaling including an 8-bit (i.e. preset fixed value) context ID field of a compressed IP stream [paragraph 0428], the context information is used to map a corresponding stream at a receiver [paragraph 0481]); and 
a playback unit (i.e. television)[paragraph 0115] which plays back the content stored in the one or more first IP packets (the receiver receives data and signaling to be processed [paragraph 0530], the digital broadcasting is present to a user [paragraph 0486]), using the first reference clock information stored in the each of the one or more second IP packets, based on a result of the determination [paragraph 0302].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US Pub. 2017/0171070)(K1 hereafter) in view of Vare et al. (US Pub. 2007/0268874)(V1 hereafter).

Regarding claims 5 and 11, K1 teaches the frame includes one or more second transfer units (i.e. media processing units (MPUs))[paragraph 0118], each having a fixed length, each of the one or more second transfer units includes one or more first transfer units, and each of the one or more first transfer units includes one of the one or more first IP packets [paragraph 0123]; and the one or more second IP packets [paragraph 0123].  
	However K1 fails to disclose one or more second transfer units each having a fixed length.
V1 discloses that digital video broadcast (DVB) streams deliver compressed audio and video and data to a user via transport streams in which the stream is packetized with fixed length packets to carry different elements of a particular program, video and audio [paragraph 0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for providing digital broadcasting to packetize the transport streams into fixed length packets as taught by V1.  One would be motivated to do so to provide the use of a known technique within digital broadcasting to yield predictable results.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of V1, as applied to claims 1 and 7, in further view of “MMT-Based Media Transport Scheme in Digital Broadcasting Systems.” (ARIB hereafter).

Regarding claims 6 and 12, K1 fails to disclose each of the one or more second transfer units is a slot defined under a transmission system for advanced wide band satellite digital broadcasting, and the frame is a transfer slot defined under the transmission system for advanced wide band satellite digital broadcasting.
V1 discloses that digital broadcast standards for broadband broadcast systems can utilize Integrated Services Digital Broadcasting-Terrestrial, Advanced Television Systems Committee, and other standards and techniques [paragraph 0037], such that that digital video broadcast (DVB) streams deliver compressed audio and video and data to a user via transport streams in which the stream is packetized with fixed length packets to carry different elements of a particular program, video and audio [paragraph 0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for providing digital broadcasting to packetize the transport streams into fixed length packets using a digital broadcast standard known in the field as taught by V1.  One would be motivated to do so to provide the use of a known technique within digital broadcasting to yield predictable results.
	However K1 fails to disclose that each of the one or more first transfer units is a type length value (TLV) packet.
	ARIB, in the field of broadcasting, discloses that an IP packet or header-compressed IP packet can be transferred in a TLV packet [page 3; “an IP packet or header-compressed IP packet is transferred in an TLV packet (ARIB STD-B32)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for providing header compression on packets [refer K1; paragraph 0507] to incorporate the use of TLV packets for transmission as taught by ARIB.  One would be motivated to do so to provide the use of a known standard, such as that disclosed by ARIB, for providing broadcast communications to a known system for handling such communications to yield predictable results.	

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of V1, as applied to claims 1 and 7, in further view of Yonge et al. (US Pub. 2005/0114489)(Y1 hereafter).

Regarding claims 15 and 16, K1 fails to disclose a second reference clock information is stored in a header of the second transfer unit.
Y1 discloses that for transmission, information is transmitted as physical layer blocks that comprise of a delivery time stamp associated with some payloads and clock information within a header  characterizing the time setting of the clock of the transmitting station are sent to a receiving station in low level data units [paragraph 0005; “Each piece may constitute a segment that is transmitted as a physical layer block….Each piece may be transmitted as a physical layer block, and the parity pieces may also be transmitted as parity physical layer blocks…. Each sub-frame may further comprise a delivery time stamp associated with at least some payloads. Clock information characterizing the time setting of a clock in a transmitting station may be transmitted to a receiving station within a header of the low level data units, and the clock information may be used by the receiving station along with the delivery time stamps to establish the time at which payloads are delivered…. Each segment in the low level data unit may form the body of a separate block transmitted by the physical layer.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to allow for time stamps and clock information to be transmitted via physical layer blocks to a receiving station to establish times as taught by Y1.  One would be motivated to do so to provide better guarantees on bandwidth, latency and jitter for traffic streams of the higher layers [refer Y1; paragraph 0003].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OH et al. (US Pub. 2019/0268397) discloses broadcasting content via networks using first protocol packets that include portions of broadcast [refer Abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412